DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, was examined under the first inventor to file provisions of the AIA .
Claims 1-52 are pending.

Election
Applicant’s election of Species A2-B1 without traverse in the Reply filed 31 May 2022 is acknowledged.  The elected Species encompass claims 28-52.  Claims 1-27 are withdrawn from further consideration as being drawn to nonelected Species.  The species requirement is deemed proper and is therefore made FINAL.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Hongbiao Yu (Reg. No. 67,528) on 9 August 2022.



The application has been amended as follows: 
Claims 1-27 and 46-48 have been canceled. 
In claim 28 at lines 13-14, “the compressor and the expander being disposed inside the shroud;” has been changed to read -- at least part of the compressor and at least part of the expander being disposed inside the shroud; --.
In the Abstract at the first sentence, “Various exemplary embodiments of a power conversion system” has been changed to read -- Power conversion systems --.


Allowable Subject Matter
Claims 28-45 and 49-52 are allowable over the prior art of record.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest a power conversion system for converting thermal energy from a heat source to electricity.  The system comprises a shroud having an internal passageway between an inlet and an outlet through which a working fluid passes.  A heat exchanger is in the internal passageway.  The heat exchanger is thermally coupled to a heat transmitting element of a heat source.  The heat exchanger is configured to transfer heat from the heat transmitting element to the working fluid.  A compressor is disposed adjacent the inlet and is configured to transfer energy to the working fluid.  An expander is disposed adjacent the outlet and is configured to extract heat from the working fluid.  At least part of the compressor and expander are in the shroud.  An inlet conduit extends from a source of the working fluid to an inlet of the compressor.  A discharge conduit extends from an outlet of the expander to the source of the working fluid.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646